NUMBER 13-15-00297-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


DANIEL GARCIA,                                                               Appellant,

                                              v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 214th District Court
                          of Nueces County, Texas.



                                        ORDER
           Before Justices Rodriguez, Benavides, and Longoria
                            Order Per Curiam

       This cause is before the Court on appellant’s ninth motion for extension of time to

file the brief. After prior extensions granted by this Court and an abatement, appellant’s

brief was due to be filed on January 18, 2018. Appellant has now filed his ninth motion

requesting additional time to file the appellate brief in this cause.
       The Court, having fully examined and considered appellant's ninth motion for

extension of time to file the brief and the extension and abatement previously granted in

this cause, is of the opinion that, in the interest of justice, appellant's ninth motion for

extension of time to file the brief should be granted with order. The Court, however, looks

with disfavor upon the delay caused by counsel's failure to have filed a brief in this matter.

       Appellant's ninth motion for extension of time to file the brief is hereby granted, and

counsel for appellant, is hereby ORDERED to file the appellate brief with this Court on or

before February 8, 2018. No further extensions will be granted in this matter.



                                                                        PER CURIAM



Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
23rd day of January, 2018.




                                              2